DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 & 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS61174619A hereafter referred to as Moriwaki in view of Ehlers (US 2,706,742).
In regards to claim 1,
Moriwaki discloses a film capacitor, comprising: 
a main body portion comprising dielectric films (1 – fig. 1a; [0001]) and metallic films (2 – fig. 1a; ; [0001]) which are laminated, the main body portion being shaped in a rectangular prism comprising a pair of first faces opposed to each other, a pair of first side faces opposed to each other (fig. 1a), and 
a pair of second side faces opposed to each other, the pair of first side faces connecting the pair of first faces, the pair of second side faces connecting the pair of first faces (seen in fig. 1a); 
a pair of external electrodes (4 – fig. 1a; ; [0001]) on the pair of first side faces; 
an insulating cover layer (8 – fig. 1b; ; [0001]) which covers the pair of second side faces; and 
wherein between the pair of second side faces and the dielectric films and metallic films is an insulating layer (7 – fig. 1b; ; [0001]).  Moriwaki fails to disclose a grease-containing portion between each of the pair of second side faces and the insulating cover layer, the grease-containing portion comprising an insulating grease, and wherein between the grease-containing portion and the dielectric films and metallic films is the insulating layer.  

Ehlers ‘742 discloses forming a grease-containing portion (17 – fig. 1; C2:L46) on each of the pair of second side faces prior to forming the insulating cover layer (18 – fig. 1; G2:L57), the grease-containing portion comprising an insulating grease (C2:L46).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a grease-containing portion as taught by Ehlers ‘742 prior to forming the insulating cover layer of Moriwaki thus obtaining a capacitor wherein between the grease-containing portion and the dielectric films and metallic films is the insulating layer to provide improved insulation and moisture resistance

In regards to claim 2,
Moriwaki fails to disclose wherein the grease-containing portion comprises a silicone grease.  

Ehlers ‘742 discloses wherein the grease-containing portion comprises a silicone grease (C2:L18-24).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a grease-containing portion as taught by Ehlers ‘742 prior to forming the insulating cover layer of Moriwaki to provide improved insulation and moisture resistance

In regards to claim 3,
Moriwaki fails to disclose wherein the insulating cover layer comprises at least one of silicone, polyimide, polyphenylene sulfide, and cycloolefin polymer.  

Ehlers ‘742 discloses wherein the insulating cover layer comprises at least one of silicone, polyimide, polyphenylene sulfide, and cycloolefin polymer (C3:L33-42).

It would have been obvious to one of ordinary ski in the art prior to the effective filing date of the claimed invention to use a cover material as taught by Ehlers ‘742 as the cover material of Moriwaki to provide a cover with outstanding dielectric properties as well as physical properties. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claim 4,
Moriwaki fails to disclose wherein an average thickness of the grease-containing portion is greater than or equal to 10 µm and less than or equal to 100 µm.  

Ehlers ‘742 discloses wherein an average thickness of the grease-containing portion is greater than or equal to 10 µm and less than or equal to 100 µm (C2:L48-50).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a grease-containing portion as taught by Ehlers ‘742 prior to forming the insulating cover layer of Moriwaki to provide improved insulation and moisture resistance

In regards to claim 9,
The combination further discloses wherein each of the pair of second side faces is between the insulating layer and the grease-containing portion (fig. 1b of Moriwaki & fig. 1 of Ehlers ‘742).  

In regards to claim 10,
Moriwaki further discloses wherein the dielectric films are inside the pair of external electrodes (seen in fig. 1a).  

In regards to claim 11,
Moriwaki fails to disclose wherein the insulating cover layer covers the grease-containing portion.  

Ehlers ‘742 discloses wherein the insulating cover layer covers the grease-containing portion (C2:L48-50).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a grease-containing portion as taught by Ehlers ‘742 prior to forming the insulating cover layer of Moriwaki to provide improved insulation and moisture resistance

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki and Ehlers 742 as applied to claim 1 above, and further in view of Ito et al. (US 2012/0033342).
In regards to claim 5,
Moriwaki as modified by Ehlers ‘742 fails to disclose wherein an average thickness of the insulating cover layer is greater than or equal to 3 µm and less than or equal to 80 µm.  

Ito ‘342 discloses wherein an average thickness of the insulating cover layer is greater than or equal to 3 µm and less than or equal to 80 µm ([0060]).

It would have been obvious prior to the effective filing date of the claimed invention to form the cover of Moriwaki as modified by Ehlers ‘742 to have a thickness as taught by Ito ‘342 to obtain a capacitor that has good environmental protection, is cost effective and small in size.  Furthermore, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki and Ehlers 742 as applied to claim 1 above, and further in view of Maeda et al. (US 2016/0372264).
In regards to claim 6,
Moriwaki as modified by Ehlers ‘742 discloses the film capacitor according to claim 1.  Moriwaki as modified by Ehlers ‘742 fails to disclose a combination type capacitor, comprising: a plurality of film capacitors; and at least one bus bar electrically connecting all of the plurality of film capacitors.  

Maeda ‘264 discloses a combination type capacitor, comprising: a plurality of film capacitors (fig. 3; [0042]); and at least one bus bar (21 & 23 – fig. 3; [0042]) electrically connecting all of the plurality of film capacitors.

It would have been obvious prior to the effective filing date of the claimed invention to connect a plurality of film capacitors taught by Moriwaki as modified by Ehlers ‘742 using a busbar as taught by Maeda ‘264 to obtain a desired capacitance.

In regards to claim 7,
Moriwaki as modified by Ehlers ‘742 discloses the film capacitor according to claim 1.  Moriwaki as modified by Ehlers ‘742 fails to disclose an inverter, comprising: a bridge circuit comprising switching elements; and a capacitance member connected to the bridge circuit.  

Maeda ‘264 discloses an inverter, comprising: a bridge circuit (31 – fig. 4; [0045]) comprising switching elements ([0045]); and a capacitance member (33 – fig. 4; [0045]) connected to the bridge circuit.

It would have been obvious prior to the effective filing date of the claimed invention to connect a film capacitor taught by Moriwaki as modified by Ehlers ‘742 to a bridge circuit as taught by Maeda ‘264 to obtain an inverter for use in power electronics.

In regards to claim 8,
The combination further discloses electric vehicle, comprising: a power supply (49 – fig. 5; [0049] of Maeda ‘264); the inverter according to claim 7 (fig. 5; [0049] & see above rejection), connected to the power supply; a motor (41 – fig. 5; [0049] of Maeda ‘264 connected to the inverter; and wheels (51a & 51b – fig. 5; [0049] of Maeda ‘264 ) driven by the motor.

It would have been obvious prior to the effective filing date of the claimed invention to connect a film capacitor taught by Moriwaki as modified by Ehlers ‘742 to a bridge circuit as taught by Maeda ‘264 to obtain an inverter for use in power electronics including electric vehicles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP07070428B2 – fig. 1-2			JPS59121817A – fig. 2

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848